May 19, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      OGOCHUKWU J. OKWO, Appellant

NO. 14-15-00289-CV                          V.

             HARRIS COUNTY DISTRICT ATTORNEY, Appellee
                  ________________________________

       This cause, an appeal from the judgment in favor of appellee Harris County
District Attorney, signed March 12, 2015, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, Ogochukwu J. Okwo to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.